FILED
                            NOT FOR PUBLICATION                              JAN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DANIEL ALLEN BLUNT,                              No. 09-15628

               Petitioner - Appellant,           D.C. No. 1:06-cv-00463-IEG

  v.
                                                 MEMORANDUM *
JAMES A. YATES, Warden;
ATTORNEY GENERAL OF THE STATE
OF CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Irma E. Gonzalez, Chief Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and THOMAS, Circuit Judges.

       California state prisoner Daniel Allen Blunt appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Blunt contends that there is insufficient evidence to support the jury’s

verdicts convicting him of burglary and murder. The California court’s conclusion

that there was sufficient evidence to allow a reasonable trier of fact to find Blunt

guilty beyond a reasonable doubt was not contrary to, or an unreasonable

application of, clearly established Supreme Court law, and was not an

unreasonable determination of the facts in light of the evidence. See 28 U.S.C.

§ 2254(d); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      Blunt also contends that he received ineffective assistance because his

counsel failed to object to the admission of a witness’ pretrial statement on the

basis that it was involuntarily coerced. The California court’s conclusion that

Blunt did not receive ineffective assistance of counsel because such a challenge to

the witness’ statement would have been fruitless was not contrary to, or an

unreasonable application of, clearly established Supreme Court law, and was not

an unreasonable determination of the facts in light of the evidence. See 28 U.S.C.

§ 2254(d); see also Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

      Blunt further contends that the prosecutor engaged in misconduct by

introducing false evidence. However, it was not misconduct for the prosecutor to

introduce the witness’ prior inconsistent statement because it was unclear which of

the witness’ versions of the events was true and therefore the prosecutor did not


                                           2                                     09-15628
knowingly use false evidence. See United States v. Bagley, 473 U.S. 667, 678

(1985).

      The district court did not abuse its discretion in denying Blunt’s request for

an evidentiary hearing. See Perez v. Rosario, 459 F.3d 943, 953 (9th Cir. 2006).

      AFFIRMED.




                                          3                                    09-15628